DISSENTING OPINION.
Unless Chandlee v. Tharp, 161 Miss. 623, 137 So. 540, 78 A.L.R. 445, wherein this Court held that the right of action conferred on a borrower by Section 1946, Code of 1930, to recover the principal of the loan when more than twenty per cent interest per annum had been contracted for or received thereon is not a penalty, survives the death of the borrower and vests in his executor-administrator, is to be overruled, the right of action so conferred is assignable. Chicago, etc., R. Co. v. Packwood,59 Miss. 280; Anderson v. Kelly (Miss.), 99 So. 382; Wells v. Edwards Hotel  City Railway Co., 96 Miss. 191, 50 So. 628, 27 L.R.A. (N.S.) 404. *Page 31